Citation Nr: 1023470	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  06-23 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to an increased rating for an adjustment disorder 
with depressed mood, assigned a 30 percent disability rating 
from March 12, 2006, to February 13, 2007, and a 50 percent 
disability rating, effective from February 14, 2007; to 
include consideration of a total disability rating for 
compensation based upon individual unemployability due to 
service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran had active service from August 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an RO decision of April 2007.  This 
matter was previously before the Board in August 2008, when 
the Board denied increased disability ratings for the 
Veteran's adjustment disorder.  

The Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  In a May 2009 Order, 
the Court granted a joint motion for remand filed by the 
parties, and remanded the matter to the Board for 
consideration of an unemployability claim which the parties 
agreed was raised by the record.  The Board then remanded the 
matter to the RO in September 2009.  The actions requested 
upon remand have been accomplished, to the extent possible 
without further cooperation from the Veteran (as discussed 
below), and the matter has been returned to the Board for 
further appellate review.


FINDING OF FACT

The Veteran failed to report, without good cause, for 
multiple VA examinations which were needed to evaluate his 
symptoms of an adjustment disorder with depressed mood, 
including potential unemployability.


CONCLUSION OF LAW

The appeal for an increased disability rating for an 
adjustment disorder with depressed mood, to include 
consideration of unemployability is denied based on the 
Veteran's failure to report for scheduled VA examinations.  
38 U.S.C.A. §§ 501, 5107 (West 2002); 38 C.F.R. § 3.655 
(2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The VA is also required 
to inform the Veteran of how the VA assigns disability 
ratings and effective dates.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This information was 
provided in a letter which pertained specifically to the 
Veteran's increased rating claim in March 2007.  A similar 
letter pertaining specifically to the unemployability aspect 
of the claim was provided in November 2009.

The Veteran's VA medical records and private medical records 
have been obtained.  He has been offered multiple 
opportunities for VA examinations to evaluate the level of 
impairment resulting from his service-connected disabilities.  
In each case, the notices were provided to the Veteran at his 
current address of record, although earlier correspondence 
was mailed to the Veteran's attorney.  Most recently, a VA 
representative contacted the Veteran by phone and the Veteran 
indicated that he did not wish to have an examination, and 
that he was going to close his claim.  "The duty to assist 
is not always a one-way street.  If a Veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  If the Veteran wished to fully develop his 
claim, he had a corresponding duty to assist by providing the 
requested information, in this case, by reporting for a VA 
compensation examination.  The Board therefore holds that, 
even though the Veteran's claim has not been fully developed, 
the VA has fulfilled its duty to assist him to the extent 
possible.  We will thus proceed to evaluate the Veteran's 
claim based on the evidence currently of record.

Neither the Veteran nor his attorney has identified, and the 
record does not otherwise indicate, any existing pertinent 
evidence that has not been obtained.  We are satisfied that 
all relevant and obtainable evidence pertinent to the issue 
decided herein has been obtained.  All relevant records and 
contentions have been carefully reviewed.  Thus, the Board 
concludes that VA has satisfied its duties to notify and 
assist.  

We note that after the Veteran told a VA representative on 
the phone that he was going to close his claim, the RO mailed 
a letter explaining that if he desired to withdraw his 
appeal, he was required to do so in writing.  No response was 
forthcoming, and the Veteran has not withdrawn his appeal in 
writing as required by law.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.204.  Therefore, Board retains jurisdiction over the 
appeal and will proceed with review.

Analysis

Service connection for an adjustment disorder with depressed 
mood was granted in a June 2006 rating decision, and assigned 
a 30 percent rating, effective in December 2005.  In March 
2007, he filed for an increased rating, stating his condition 
had worsened, and pointing to a February 2007 private 
evaluation in support of his claim.  Although within a year 
of the notification of the grant of service connection, there 
was no indication of an intent on the part of the veteran to 
appeal the rating assigned in the original grant of service 
connection; therefore, the claim was properly treated as an 
increased rating claim.  See Voracek v. Nicholson, 421 F.3d 
1299 (Fed. Cir. 2005) (statement considered claim for 
increase, where there was no evidence of an intent to appeal 
a prior rating decision dated within a year of claim 
increase, and claimant stated condition had worsened).  As 
such, the time period for consideration here is from March 
12, 2006, one year prior to the date the claim was received 
on March 12, 2007.  38 C.F.R. § 3.400(o)(2); see Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Thus, the time frame for 
consideration here is from March 2006 until the present.

The Veteran was granted service connection for an adjustment 
disorder with depressed mood, on the basis of private medical 
reports showing that the Veteran's service-connected hearing 
loss and tinnitus have resulted in an adjustment disorder and 
depressed mood, caused by his hearing problems and associated 
communication difficulties.  The Veteran contends his 
condition has worsened.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  
Although the present level of disability is of primary 
concern in determining the current rating to be assigned, the 
disability must be considered in the context of the whole 
recorded history, including service medical records,.  See 38 
C.F.R. § 4.2 (2007); Francisco v. Brown, 7 Vet. App. 55 
(1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
"present," however, extends from one year before the claim 
was filed until VA makes a final decision on the claim.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  If the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending, staged ratings may be assigned as appropriate.  In 
this case, the RO's grant of a 50 percent rating effective 
February 14, 2007, represents such a staged rating.

Psychiatric disabilities are evaluated under a general rating 
formula for mental disorders.  38 C.F.R. § 4.130.  A mental 
disorder is rated 30 percent when it results in occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).  A mental 
disorder is rated 50 percent disabling when it results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9440.

A rating of 70 percent is warranted when the service-
connected disability results in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  A 100 percent disability rating may be 
assigned when the service-connected disability results in 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.   Id.  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

However, as a threshold matter, the Veteran failed to report 
for five (5) VA examinations scheduled from February 2006 to 
May 2007 in connection with his psychiatric condition claims; 
indeed, he has never reported for a VA examination with 
respect to his psychiatric condition.  When the VA attempted 
to schedule another VA examination pursuant to the Board's 
September 2009 remand, the Veteran indicated that he did not 
want an examination.  When a claimant fails to report, 
without good cause, for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655.  When a Veteran misses a 
scheduled VA examination, the Board must consider (1) whether 
the examination was necessary to establish entitlement to the 
benefit sought, and (2) whether the Veteran lacked good cause 
to miss the scheduled examination.  Turk v. Peake, 21 Vet. 
App. 565 (2008); see 38 C.F.R. § 3.655(a).  

With respect to the issue of good cause, on the first 
occasion, in February 2006, the Veteran requested that the 
examination be postponed pending the receipt of private 
medical evidence.  Later that month, he said he was unable to 
report for the examination because he was sick.  Since then, 
he failed to provide any reasons for his failure to report 
for two additional scheduled examinations.  In March 2007, he 
was informed that the RO had determined that his entitlement 
to benefits could not be established or confirmed without a 
current VA examination, and provided with information as to 
the date and location.  The Veteran failed to report for the 
examination.  

In May 2007, he was again notified that an examination was to 
be scheduled.  This time, he was told that the examination 
would be scheduled at the VA facility nearest him.  He was 
told that the examination was very important, and that 
without it, VA may have to deny his claim, or he might be 
paid less than he otherwise would receive.  Again, he failed 
to report, with no reason given.  The notices were sent to 
the Veteran through his attorney, as required by the 
Veteran's contract with his attorney.  In December 2009, the 
VA attempted to schedule another VA examination pursuant to 
the Board's September 2009 remand.  When a VA representative 
talked with the Veteran by phone, the Veteran indicated that 
he did not want an examination as he was concerned about 
hurting his chances to continue to work.  He related that he 
was self employed and still working and wanted to talk to his 
Veterans service organization about "the way it was written 
up on not being able to work."  The report of this contact 
concludes with the explanation, "We talked later and he said 
he was going to close out the claim for now as he didn't want 
to hurt his chances to continue to work."  

Thus, the Veteran was properly notified of multiple scheduled 
examinations, but good cause has not been shown for his 
failure to report.  See 38 C.F.R. § 3.655.  

As to whether the examination was necessary, VA has 
discretion to determine when additional information is needed 
to adjudicate a claim.  See Turk, supra (noting that 
corresponding to VA's duty to assist the Veteran in obtaining 
information is a duty on the part of the Veteran to cooperate 
with VA in developing a claim).  In the Board's judgment, an 
examination is necessary to fully evaluate the impairment 
arising from the Veteran's service-connected adjustment 
disorder, to include consideration of unemployability.  With 
regard to the time period prior to February 2007, private 
examination reports regarding his adjustment disorder are 
inconsistent with the other evidence of record.  As to the 
time period subsequent to February 2007, there is no evidence 
of record showing his impairment from an adjustment disorder 
upon which to base an informed analysis as to the most 
appropriate disability rating to be assigned.  

A private psychologist evaluated the Veteran upon three 
occasions between September 2005 and February 2007 and 
submitted concomitant reports to the VA.  It is these reports 
upon which the grant of service connection for an adjustment 
disorder was based.  The psychologist reported many severe 
symptoms, such as the inability to communicate, social 
withdrawal, significant weight loss, sobbing, severe lack of 
self-esteem, feelings of hopelessness, the inability to 
assimilate any type of pleasure, deterioration in cognition, 
and depression with melancholic features; all of which he 
attributed to the Veteran's problems with hearing loss and 
tinnitus.  He explained that the Veteran did not use his 
hearing aids due to echoes.  None of these symptoms are 
reflected in the Veteran's VA treatment records during the 
same time frame, however.  Rather, his weight remained 
relatively stable, fluctuating by less than eight pounds; his 
cognitive status was either deemed to have been normal, or 
not commented upon at all by the VA care providers; no 
problems with communication were noted, he had no complaints 
regarding his hearing aids, other than routine adjustments.  
During a July 2006 visit, the Veteran even denied having 
current symptoms of hearing loss and tinnitus.  Given the 
huge discrepancies in the evidence as to the Veteran's level 
of impairment and indeed, level of functioning during the 
time frame from March 2006 to February 2007, a VA examination 
to allow an expert psychiatrist to reconcile the evidence and 
identify all impairment related to service-connected 
adjustment disorder is deemed essential.  

With regard to the period of time subsequent to February 
2007, the only contemporaneous evidence of record consists of 
VA medical records pertaining to right knee problems and 
routine primary care.  There is no information pertaining to 
the Veteran's hearing acuity, hearing aids, or mental health.  
Although the private psychologist submitted a letter in May 
2007, the letter does not reflect contemporaneous treatment; 
rather the letter contains a summary of the previous visits 
between 2005 and February 2007.  As discussed in the portion 
of this decision pertaining to the VA's duty to assist, the 
Veteran was requested to identify any non-VA medical care 
during this time frame and to provide release forms if 
appropriate.  He did not do so, however.  In this case, 
absent any other evidence showing the Veteran's functional 
impairment subsequent to February 2007, a VA examination 
would provide the only evidence pertinent to the Veteran's 
appeal for a higher disability rating.  Thus, the Board again 
deems that an examination is necessary to establish 
entitlement to the benefit sought.  

As a claim for a total disability rating based upon 
unemployability due to service-connected disability is part 
of an increased rating claim when such a claim is raised by 
the record (Rice v. Shinseki, 22 Vet. App. 447 (2009)), the 
analysis above applies to the question of whether the Veteran 
is rendered unemployable by his service-connected adjustment 
disorder, hearing loss, and tinnitus.  Especially in this 
case, when the Veteran's adjustment disorder is predicated 
upon the functional impairment resulting from hearing loss 
and tinnitus, and these are the Veteran's only service-
connected disabilities, professional evaluation as to the 
total functional impact of these disabilities upon the 
Veteran's employable can be viewed as part and parcel of the 
increased rating claim.  Thus, the Veteran's failure to 
report for a VA compensation examination controls the outcome 
of the unemployability aspect of his appeal, as well.

As set forth above, when a claimant fails to report, without 
good cause, for an examination scheduled in conjunction with 
a claim for increase, the claim shall be denied.  38 C.F.R. § 
3.655.  In this case, the Veteran has failed, without good 
cause, to report for multiple VA examinations, which were 
necessary to establish entitlement to the benefit sought.  
Therefore, by operation of law, his appeal for increased 
disability ratings for an adjustment disorder, to include an 
unemployability rating, must be denied.


ORDER

Increased ratings for an adjustment disorder with depressed 
mood, assigned a 30 percent disability rating from March 12, 
2006, to February 13, 2007, and a 50 percent disability 
rating, effective from February 14, 2007; to include 
consideration of whether a total disability rating for 
compensation based upon individual unemployability due to 
service-connected disabilities are denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


